Citation Nr: 0734386	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an effective date earlier than July 31, 2002, 
for the assignment of a 50 percent evaluation for 
hidradenitis suppurativa with active lesions and multiple 
scars (previously characterized as recurrent incision and 
drainage scar residuals, left upper medial thigh).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1975.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In September 2005, the veteran testified in support of this 
claim at a hearing held before the undersigned Veterans Law 
Judge in Washington, D.C.  In November 2005, the Board 
affirmed the RO's decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2007, based on a Joint 
Motion For Remand (joint motion), the Court remanded this 
claim to the Board for compliance with instructions in the 
joint motion.  


FINDINGS OF FACT

1.  The RO received from the veteran what may be construed as 
an informal claim for an increased evaluation for his 
service-connected skin disability on January 13, 1995.   

2.  It was not factually ascertainable that the veteran's 
skin disability was 50 percent disabling during the year 
preceding January 13, 1995.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date of January 
13, 1995, for the assignment of a 50 percent evaluation for 
hidradenitis suppurativa with active lesions and multiple 
scars (previously characterized as recurrent incision and 
drainage scar residuals, left upper medial thigh), have been 
met.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim.  
Regardless, given the favorable disposition of this claim, 
discussed below, a Remand for additional notification and/or 
assistance is not necessary.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran seeks an earlier effective date for the 
assignment of a 50 percent evaluation for hidradenitis 
suppurativa with active lesions and multiple scars.  He 
specifically alleges that this disability became 50 percent 
disabling long before he filed his July 2002 claim for an 
increased evaluation.  He asserts that he filed another such 
claim in 1993, which the RO never decided and is still 
pending.  In the alternative, he alleges that there are VA 
treatment records dated in 1995, which may be construed as 
such a claim.   

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2006); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 50 
percent evaluation at issue in this case, depending on the 
facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
50 percent evaluation thus involves analyzing when the claim 
for an increased evaluation was received and, to the extent 
possible, when the increase in disability actually occurred.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2006); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2006).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2006).

In this case, the RO granted the veteran service connection 
for a skin disability, initially characterized as incision 
and drainage scars, left upper medial thigh, asymptomatic, 
history of recurrent abscesses, in January 1980, and assigned 
that disability a noncompensable (0 percent) evaluation.  On 
multiple occasions thereafter, including, as alleged, in May 
1993, the veteran filed claims for an increased evaluation 
for his skin disability.  The RO denied these claims in March 
1981, November 1985 and May 1994.  Following the veteran's 
filing of the May 1993 claim, the RO thrice sent the veteran 
letters requesting evidence in support of the claims.  The 
third letter notified the veteran of the denial and cited his 
appellate rights with regard thereto.  Thereafter, the 
veteran did not appeal the decision.  The May 1994 denial is 
thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

Thereafter, in January 1994, the veteran sought treatment for 
his service-connected skin disability, but the treatment 
provider indicated that the abscess of which the veteran was 
complaining had spontaneously disappeared.  That provider 
noted no abnormal skin findings.  A year later, on January 
13, 1995, the veteran again sought treatment for his service-
connected skin disability.  The VA outpatient record of this 
treatment, which reflects skin abnormalities, may be 
construed as a claim for an increased evaluation for the skin 
disability under 38 C.F.R. § 3.157(b)(1).  The question thus 
becomes whether, during the year preceding January 13, 1995, 
it was factually ascertainable that the disability became 50 
percent disabling.  

The only pertinent medical record in the veteran's claims 
file that is dated during, or which refers to, this time 
period, is the VA outpatient record of treatment rendered in 
January 1994.  As previously indicated, this record includes 
no abnormal skin findings for rating purposes, including 
pursuant to the former and revised criteria for rating skin 
disabilities. 

Inasmuch as the RO received what may be construed as an 
informal claim for an increased evaluation for a skin 
disability on January 13, 1995 and it was not factually 
ascertainable that that disability became 50 percent 
disabling during the year preceding that date, the Board 
concludes that the criteria for entitlement to an effective 
date of January 13, 1995, but no earlier, for the assignment 
of a 50 percent evaluation for the skin disability have been 
met.  The evidence in this case supports the veteran's claim.  
This claim must therefore be granted.  


ORDER

An effective date of January 13, 1995, for the assignment of 
a 50 percent evaluation for hidradenitis suppurativa with 
active lesions and multiple scars (previously characterized 
as recurrent incision and drainage scar residuals, left upper 
medial thigh), is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


